Citation Nr: 0523689	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for chondromalacia of 
the left knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1964 and from December 1964 to November 1968.  He served in 
the National Guard subsequent to his active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

The RO did send the veteran a letter in October 2001 that 
addressed some aspects of the VCAA, but this letter is 
inadequate notice.  The veteran should be notified 
specifically of what he must show in order to obtain an 
increased rating for his diabetes and that new and material 
evidence is required to reopen his claim for chondromalacia 
of the right knee.  The letter must show what actions the RO 
will take, what actions the veteran must take, and the 
veteran must be asked to submit all available evidence, as 
well as ensure that all other appropriate actions under the 
VCAA have been taken for his claims for service connection, 
increased initial rating, and whether to reopen based on new 
and material evidence.  

The record indicates that the veteran is receiving current 
treatment at the Wichita, Kansas VA Medical Center (VAMC).  
The RO should contact the VAMC in Wichita and obtain all 
relevant treatment records for the veteran.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991). Where 
proximate causation of the underlying non service-connected 
disability is not shown, secondary service connection may 
still be established for disability resulting from 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities. See Allen, 
supra.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Allen held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to an "impairment of earning capacity, and that 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448. Consequently, the Court concluded 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." Id. Under this 
decision, two elements must be present in order to support a 
grant of secondary service connection on the basis of 
aggravation: (1) it must be shown that the service connected 
disability aggravates the nonservice connected disability; 
and (2) the degree of increased disability due to the 
aggravation by the service connected disorder over and above 
what the underlying nonservice connected disorder causes must 
be identified, otherwise, there is no identifiable disability 
subject to service connection.

The veteran asserts that his hypertension is secondary to or 
aggravated by his service-connected diabetes mellitus.  The 
RO should provide an examination to determine the diagnosis 
and etiology of the veteran's hypertension, and determine if 
it is secondary to a service-connected disability.  In 
addition, the veteran's Reserve service records show that in 
July 1994, the veteran received treatment for a left knee 
injury during his National Guard service.  The RO should 
schedule an examination to determine the diagnosis and 
etiology of his left knee disability.

The veteran testified at the Board hearing that his diabetes 
has worsened since he was last examined in November 2001.  
The Board finds that more current examinations are warranted, 
given the veteran's testimony that his disability has 
worsened.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO must ensure that all VCAA 
notice obligations with respect to the 
veteran's claims have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include notification 
to the veteran telling what is necessary 
for his claims for an initial rating for 
his diabetes, and what is necessary to 
reopen his claim of entitlement to 
service connection for chondromalacia of 
the right knee, as well as what is 
necessary for the veteran to be granted 
service connection for chondromalacia of 
the left knee and hypertension.  The 
veteran should be informed what evidence 
he must obtain and what evidence the RO 
will obtain, as well as informed of the 
need to submit all available evidence.

2.  The RO should request that all 
relevant treatment records relating to 
his service-connected diabetes mellitus 
and nonservice-connected hypertension and 
bilateral knee disorders, from the 
appropriate VA medical facility that 
treats the veteran.  If no such records 
are available, the RO should obtain 
written confirmation of that fact. 

3.  The RO should schedule the veteran 
for an examination in order to determine 
the current nature and severity of his 
diabetes mellitus.  The claims folder 
should be provided to the examiner.  The 
examiner should specifically determine if 
the veteran's diabetes requires: 

(1) treatment with insulin and 
restricted diet or oral hypoglycemic 
agent and restricted diet, or 
(2) treatment with insulin, 
restricted diet, and regulation of 
activities, or 
(3) treatment with insulin, 
restricted diet and regulation of 
activities with episodes of 
ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year, or twice 
a month visits to a diabetic care 
provider, plus complications that 
would not be compensable if 
separately evaluated, or 
(4) more than one daily injection of 
insulin, restricted diet, and 
regulation of activities with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength, or complications that 
would be compensable is separately 
evaluated.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his hypertension, 
if any.  The claims folder should be 
provided to the examiner.  If 
hypertension is diagnosed, the examiner 
should discuss the relationship, if any, 
between any such current hypertension and 
the veteran's active service or any 
currently service-connected disability.  
The examiner should opine as to whether 
it is "at least as likely as not" (50 
percent probability or more) that any 
current hypertension is related to 
service or related to his service-
connected diabetes mellitus.  When making 
this determination the examiner is 
requested to address the private medical 
record apparently dated September 1994, 
which indicates that the veteran was 
apparently diagnosed with hypertension 
many years before he was diagnosed with 
diabetes mellitus.

5.  The RO should schedule the veteran 
for an examination to determine the 
diagnosis and etiology of his left knee 
disability.  The examiner is requested to 
review the claims folder including the 
service medical records reflecting that 
the veteran fell and injured his left 
knee in July 1994 and the private medical 
records from "Dr. B."  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's left knee disability was 
initially manifested during service, 
specifically as documented by the July 
1994 Reserve medical record, or was 
otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

6.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


